124 F.3d 213
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Alvin Alan BARKER, Defendant-Appellant.
No. 97-35284.
United States Court of Appeals, Ninth Circuit.
Submitted September 8, 1997.**Filed September 15, 1997.

Appeal from the United States District Court for the District of Oregon, D.C. Nos.  CV-96-00449-JMB, CR-92-00299-JMB;  James M. Burns, District Judge, Presiding.
Before HALL, BRUNETTI, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Federal prisoner Alvin Allen Barker appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate or set aside his sentence for his conviction to knowingly and unlawfully possessing a firearm that had been transported in interstate commerce in violation of 18 U.S.C. § 922(g).  Barker contends that 18 U.S.C. § 922(g) violates the Commerce Clause, because the gun did not recently move in interstate commerce.  Barker's claim, however, is precluded by our recent holding that " § 922(g)(1) is a constitutional exercise of Congress's commerce clause powers."  United States v. Bonat, 106 F.3d 1472, 1478 (9th Cir.1997), petition for cert. filed, No. 97-5075 (June 30, 1997).


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3